Citation Nr: 1614565	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-35 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to April 1985 and subsequent periods of service in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran requested and was scheduled for a hearing before a Veterans Law Judge, but did not appear for the hearing.  Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to review the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2015).

In July 2014, the Board remanded the issues on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran's currently diagnosed lumbar facet arthritis had its onset during active duty service, manifested within one year of separation, or is otherwise etiologically related to active duty service; nor did it occur during a period of ACDUTRA or INACDUTRA of his Reserve service.  

2.  The evidence does not demonstrate that the Veteran's claimed bilateral knee disability had its onset during active duty service, manifested within one year of separation, or is otherwise etiologically related to active duty service; nor did it occur during a period of ACDUTRA or INACDUTRA of his Reserve service.    



CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria to establish entitlement to service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by a letter in July 2008.

The Board also concludes that the duty to assist has been satisfied as all pertinent service records, post-service treatment records, Social Security Administration (SSA) records, and lay statements are in the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, VA did not provide the Veteran with an examination and did not obtain a medical opinion as to the origins of the Veteran's low back disability and bilateral knees disability.  The Board finds that as there is no evidence of an indication that the Veteran's low back disability or bilateral knees disability may be associated with the Veteran's period of service, an examination is not required here, even under the low threshold of McLendon.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Service Connection

The Veteran has not specifically articulated the event or circumstances either during his active duty service or during his Air Force Reserve service that he sustained a low back or bilateral knee disability.  The Veteran made a vague reference to being "slapped against the ship" while in the Coast Guard as related to his low back disability.  See February 2009 VA treatment record.  He has also made vague references to duties as a rescue swimmer during service, suggesting he hurt his back then. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection for chronic diseases may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Under VA law, "veteran" status must be established as a condition of eligibility for service connection benefits with respect to any period of ACDUTRA or INACDUTRA associated with enlistment in a Reserve component of one of the Armed Forces.  See Bowers v. Shinseki, 26 Vet. App. 201, 206   (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, an appellant must first establish veteran status") (citing Cropper v. Brown, 6 Vet. App. 450, 452 (1994)); see also 38 U.S.C.A. §§ 1110 , 1131.  The fact that a claimant has established status as a veteran for purposes of other periods of service does not obviate the requirement for establishing veteran status for purposes of the period of ACDUTRA or INACDUTRA on which the claim is based.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998). 

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2015).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) ; 38 C.F.R. § 3.6(a) (2015).  The term "active duty" means full-time duty in the Armed Forces, other than active duty for training. 38 C.F.R. § 3.6(a).  The term "active duty for training" includes, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training purposes, and certain full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).

Thus, in order to establish veteran status with respect to service in the Reserves or National Guard, and therefore eligibility for service connection, the record must establish that a claimant was disabled due to a disease or injury incurred or aggravated in the line of duty during a period of ACDUTRA, or that he or she was disabled from an injury incurred or aggravated in the line of duty during a period of INACDUTRA.  See Mercado-Martinez, 11 Vet. App. at 419; Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991); see also 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Certain presumptions that apply to periods of active duty are inapplicable to periods of ACDUTRA and INACDUTRA, such as the presumptive incurrence or aggravation of conditions that are considered chronic, per se, if initially manifested to a compensable degree (meaning to at least 10-percent disabling) within the initial post-service year, or regarding the presumptions of soundness and aggravation.  See Smith v. Shinseki, 24 Vet. App. 40 (2010).

A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

According to the Veteran's DD Form 214, the Veteran served in the Coast Guard during his active duty service.  No military occupational specialty was provided.  

Service treatment records (STRs) during the Veteran's active service (July 1974 to April 1985) do not document any findings related to any complaints, treatment, or diagnosis for any back or knee problems.  

At his May 1986 pre-enlistment Reserves examination, the Veteran had normal spine and lower extremities clinical evaluation results.    

An April 1991 MRI report revealed that the Veteran had a normal lumbosacral spine.

A December 1992 Physician's Report of Work Injury reflects that the Veteran was diagnosed with chronic back strain while "working inside aircraft."  In March 1993, a memorandum suggested that the Veteran had fully recovered as there had been no recent activity on his industrial claim.  The Veteran did not respond to dispute the assertion.  

On a January 1997 Applicant Medical Prescreening Form, the Veteran noted that he had strained a muscle in his lower back in December 1992 and was off work for one week.  

In a February 1997 Air Force Reserves Enlistment Examination, the Veteran had normal spine and lower extremities clinical evaluation results.  In an associated report of medical history, the examiner noted that since the December 1992 low back strain, the Veteran has had no further problems.  

In an April 1999 Annual Medical Certificate, the Veteran reported having right knee strain in the beginning of 1999 and had physical therapy, which helped.  

A February 2005 STR noted that the Veteran complained of right knee pain when running.  

A May 2005 private treatment record documents that the Veteran's private treating physician diagnosed him with significant right knee patellofemoral syndrome.  

Private treatment records from January 2007 to December 2008 document the Veteran's complains of chronic low back pain.  A January 2007 x-ray of the lumbar spine revealed that the Veteran had changes of mild facet arthritis.  A February 2007 MRI report revealed that the Veteran had early changes of facet arthritis at L4-5 and L5-S1 bilaterally.  At a May 2007 evaluation, the Veteran reported that his low back pain began 8 to 10 years earlier and had increased over the last three months.  He recounted that he had worked for the Coast Guard where he jumped out of helicopters and performed mountain recues.  He had no pain at that time.  In 1988, the Veteran described his work as a courier for Fed Ex where he had to repeatedly take a two-foot drop out of the truck and lift 75-pound packages.  He reported being fired in February 2007 from his last job as a maintenance supervisor at a mall because of his back.  

SSA records reflect that the Veteran was found to be disabled as of February 2007 due to a primary diagnosis of disorders of the back.  See December 2009 Disability Determination and Transmittal.  According to a December 2009 SSA decision, in pertinent part, the Veteran had diagnoses for degenerative disc disease of the lumbar spine and lumbosacral spine with implantation of spinal cord stimulator and bilateral osteoarthritis of the knees.  Associated SSA medical records do not reflect any objective findings of a bilateral knee disability diagnosis.  The only reference to a bilateral knee disability is in the history, apparently as reported by the Veteran, in a March 2008 Psychiatric Discharge Summary.  During a November 2007 disability determination examination report, the Veteran reported that he had hurt his back "in an accident 10 years ago and [his] back started to hurt real bad in January 2007."  In his January 2008 disability report, the Veteran wrote that his back pain had been chronic for 11 months.  

VA treatment records from September 2008 to March 2014 document that the Veteran's complaints of chronic low back pain and his diagnosis for lumbar facet arthritis.  A February 2009 VA treatment record documents that the Veteran reported that his contention that his low back problems were related to his experiences in the Coast Guard "being slapped against the ship" by high seas and hoists.  He admitted that he did not seek medical treatment during service for any physical problems.  

A February 2013 VA treatment record documents that the Veteran complained of worsening bilateral knee pain.  No diagnosis was provided.  The VA treating physician indicated that the Veteran agreed to report for x-rays; however, subsequent VA treatment records do not indicate that x-rays had been performed or that any further complaints of knee pain were reported.  

Based on a careful review of the clinical and subjective evidence, the Board finds that the evidence weighs against finding in favor the Veteran's claims.

As previously stated above, the Veteran offered that his low back disability occurred during his service in the Coast Guard from being "slapped against the ship."  Throughout the Veteran's 11-year history of active duty service, his STRs do not show that he had any back problems.  Notably, his examination reports and his reports of medical history dispute that he had any injuries or problems in his back.  Of particular note, the Veteran, as evidenced in other treatment records, indicated that his back problems did not begin during his active duty service, but rather in the 1990s.  Indeed, he affirmatively denied having back pain when he worked for the Coast Guard.  The Board recognizes that the Veteran's memory might be flawed as to the exact timing of the onset of his back pain.  Nevertheless, the objective and subjective evidence supports that the Veteran did not have back pain during his active duty service.  

According to records during his Reserve service, the Veteran's first documented back injury occurred in 1992 while at work.  By 1993, the Veteran's diagnosed back strain had appeared to have resolved as no subsequent treatment was required.  When the Veteran appeared for his Reserve enlistment examination in February 1997, the Veteran had a normal spine.  While he reported having recurrent back pain, the examiner found that the Veteran had no back problems since his 1992 injury.  

Overall, the evidence does not demonstrate that the Veteran's current low back disability had its onset during his active duty service or otherwise etiologically related to such service.  Furthermore, the evidence does not demonstrate that the Veteran's current low back disability occurred during a period of ACDUTRA or INACDUTRA.  Thus, the Board finds no basis upon which to award service connection for a low back disability on a direct basis during his active duty or Reserve service. 

Furthermore, the Board finds that the evidence does not show that the Veteran's lumbar facet arthritis manifested within one year of his separation from active duty service.  Indeed, the earliest evidence of his arthritis is in 2007, more than 20 years after his discharge.  Therefore, service connection for a lumbar facet arthritis on a presumptive basis is also not warranted.  

With regard to the Veteran's service connection claim for a bilateral knee disability, the medical evidence does not show a current diagnosis.  Aside from an isolated 2005 right knee diagnosis, the Veteran's private and VA treatment records do not document any diagnosis for any knee problems.  While the Veteran's SSA decision found that the Veteran had osteoarthritis of the knees, none of the associated medical records pointed to any objective findings of such a diagnosis.  At a recent February 2013 VA clinic visit, the Veteran reported having bilateral knee pain, but no objective findings were made during that visit or any subsequent visit related to the Veteran's knees.  

Regardless, even if the Board were to accept SSA's reference to osteoarthritis of the knees as sufficient evidence of a current disability, the claim would still be denied.  Throughout the Veteran's 11-year history of active duty service, his STRs do not show that he had any knee problems, and he has made no specific allegations of knee injuries or symptoms during active service.  The treatment in 2005 was during a period of inactive service, and there is no allegation of any knee injury or trauma, so service connection cannot be granted simply because he complained of knee pain while on inactive duty.  Again, for a disease entity such as arthritis to be service-connected based on inactive service, there must be an injury during such service that caused the condition.  At no time has a medical professional related the Veteran's knee arthritis to any in-service disease or injury, and the notations of arthritis were not until decades after his active duty service had concluded.

The Veteran is competent to report his symptoms of low back and knee pain, and his continuity of symptomatology, but he has not demonstrated that he has the requisite specialized knowledge or training to relate those symptoms to his current diagnoses.  Such a determination is too medically complex to be made based on lay observations alone.  See Layno v. Brown, supra; Jandreau, supra.

In summary, the Board finds that as preponderance of the evidence weighs against finding in favor of the Veteran's service connection claims for a low back disability and a bilateral knee disability, the benefit-of-the doubt rule does not apply, and the service connection claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a bilateral knees disability is denied.  




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


